Citation Nr: 0000632	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for epiphora.

2.  Entitlement to service connection for diplopia.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right medial malleolus fracture with fibrous 
non-union.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of fractures of the second, third, and fourth 
metatarsals of the left foot with pseudoarthritis.  

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left zygomatic arch with 
facial area numbness and left eye tearing.  

6.  Entitlement to an initial compensable rating for a 
deviated septum.  

7.  Entitlement to an effective date prior to June 26, 1989 
for the grant of service connection for the following 
disabilities:  residuals of a right medial malleolus fracture 
with fibrous non-union; residuals of fractures of the second, 
third, and fourth metatarsals of the left foot with 
pseudoarthritis; residuals of a fracture of the mandible with 
left temporomandibular joint syndrome; and residuals of a 
fracture of the left zygomatic arch with facial area numbness 
and left eye tearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.  
This appeal arises from a September 1989 rating decision of 
the St. Louis, Missouri Regional Office (RO), which granted 
service connection for residuals of a right medial malleolus 
fracture; residuals of fractures of the second, third, and 
fourth metatarsals of the left foot; and residuals of a 
fracture of the mandible, assigning each disability a 
noncompensable evaluation, effective from June 26, 1989.  
This appeal also arises from a July 1990 rating decision of 
the RO, which granted service connection for residuals of a 
fracture of the left zygomatic arch with facial area numbness 
and tearing and assigned a noncompensable evaluation, 
effective from June 26, 1989.  

In March 1992, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.

In August 1992, the Board remanded the case to the RO for 
additional development.  In the remand, the Board referred to 
the RO issues regarding disabilities of the teeth and gums 
resulting from the veteran's service connected fracture of 
the mandible and entitlement to paragraph 29 benefits 
relative to a November 1991 hospitalization.  As the RO has 
not addressed these issues, they are again referred for 
appropriate consideration.  Subsequent to the Board's remand, 
the veteran indicated that he was not appealing the rating 
for the disability involving the mandible (see VA Form 9, 
dated November 10, 1994 and testimony at RO hearing in June 
1995); accordingly, that issue has been effectively withdrawn 
from appellate consideration at this time.  

The present appeal also arises from rating decisions in May 
1994, in which the RO denied the veteran's claim for 
entitlement to service connection for epiphora, and in 
October 1994, in which the RO denied the veteran's claim for 
entitlement to service connection for diplopia.  

The appeal also arises from an October 1994 decision of the 
RO, which denied the veteran's claim for an effective date 
prior to June 26, 1989 for the grant of service connection 
for the following disabilities:  residuals of a right medial 
malleolus fracture with fibrous non-union; residuals of 
fractures of the second, third, and fourth metatarsals of the 
left foot with pseudoarthritis; residuals of a fracture of 
the mandible with left temporomandibular joint syndrome; and 
residuals of a fracture of the left zygomatic arch with 
facial area numbness and left eye tearing.  

Lastly, this appeal arises from a July 1996 rating decision 
of the RO, which granted service connection for a deviated 
septum and assigned a noncompensable evaluation.      

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection--which describes several issues in the present 
case--and a claim for an increased rating of a service 
connected disability.  The issues for appellate consideration 
are reflected on the first page of this decision in 
accordance with Fenderson.  

The Board notes that in a July 1997 rating decision, the RO 
granted service connection for a lumbosacral spine 
disability, assigning various evaluations dating from June 
1994.  In an August 1997 supplemental statement of the case, 
the RO included as one of the issues on appeal the evaluation 
of the veteran's service connected lumbosacral spine 
disability, stating that the ratings assigned represented a 
partial allowance of the benefits sought on his appeal and 
that if the RO did not hear from the veteran within 60 days 
concerning a withdrawal of his appeal on the issue then the 
appeal would be certified to the Board for review.  It is 
noted, however, that the veteran has never expressed 
disagreement with the ratings assigned his lumbosacral 
disability in the July 1997 rating decision and that the 
veteran's representative did not list as an issue or provide 
argument on the issue of an evaluation increase for the 
veteran's lumbosacral spine disability.  In light of this, 
the Board finds that the issue has not been properly 
developed for appellate consideration and thus will not be 
addressed in the present decision.  

The issues on appeal pertaining to a right medial malleolus 
fracture, fractures in the left foot, and a fracture of the 
left zygomatic arch will be the subject of the remand which 
follows the decision below.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
epiphora and deviated septum has been obtained by the RO.

2.  The medical evidence shows that the veteran's epiphora 
was related to the facial trauma he sustained in an auto 
accident in service.  

3.  The veteran's claim that he has diplopia that is related 
to facial trauma in service or residuals thereof is 
accompanied by medical evidence to support that allegation.

4.  The claim for entitlement to service connection for 
diplopia is plausible.

5.  The veteran's service connected deviated septum is 
manifested by complaints of difficulty breathing; the 
clinical findings demonstrate that prior to septoplasty in 
September 1995 the septum was markedly deviated with a spur 
deviated to the left of the midline and that following 
septoplasty the septum was straight and well-healed with a 
slight narrowing of the left nares versus the right.

6.  The veteran abandoned his original claim for entitlement 
to service connection for disabilities of the right ankle, 
left foot, and "face and head", that was received at the RO 
in June 1971.  

7.  On June 26, 1989, the RO received the veteran's new claim 
for entitlement to service connection for broken bones in the 
face, legs, and feet, with loss of multiple teeth.  

8.  In rating decisions in September 1989 and July 1990, the 
RO awarded service connection for residuals of a right medial 
malleolus fracture; residuals of fractures of the second, 
third, and fourth metatarsals of the left foot; residuals of 
a fracture of the mandible; and residuals of a fracture of 
the left zygomatic arch with facial area numbness and 
tearing, effective from June 26, 1989, the date of receipt of 
the new claim.  



CONCLUSIONS OF LAW

1.  The veteran's epiphora was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 
(1999).

2.  The veteran's claim for entitlement to service connection 
for diplopia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's service connected deviated septum is 10 
percent disabling for the period of August 11, 1995 through 
September 4, 1995, and not compensable from November 1, 1995, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.97, Diagnostic Code 6502 (effective prior to and subsequent 
to October 7, 1996). 

4.  The veteran is not entitled to an effective date prior to 
June 26, 1989, for the grant of service connection for the 
following disabilities:  residuals of a right medial 
malleolus fracture with fibrous non-union; residuals of 
fractures of the second, third, and fourth metatarsals of the 
left foot with pseudoarthritis; residuals of a fracture of 
the mandible with left temporomandibular joint syndrome; and 
residuals of a fracture of the left zygomatic arch with 
facial area numbness and left eye tearing.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.158, 3.326, 3.327, 
3.329, 3.655 (1971); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Epiphora

Service medical records show that in April 1968 the veteran 
was involved in an auto accident and sustained, among other 
injuries, multiple facial fractures, to include a zygomatic 
fracture on the left.  A medical record from the Charlotte 
Memorial Hospital, where the veteran received initial 
treatment, indicated that this fracture was manipulated 
through a brow incision and wired along the inferior orbital 
rim with an internal stainless steel wire.  The floor of the 
orbit was felt to be competent at the time of the exploration 
and reduction of the fracture.  On a June 1970 separation 
physical examination, the veteran's face was clinically 
evaluated as normal.  

On a May 1990 VA examination, the veteran complained of 
periodic tearing in the left eye.  On examination, 
extraocular muscles were intact.  The impression included 
zygomatic arch and orbital fracture with resultant residual 
pain and neurologic dysfunction of the eye.  

On a January 1994 VA examination, the veteran reported 
constant tearing in his left eye since 1974.  His current eye 
medications included Visine.  Due to his complaints, the 
veteran's left inferior punctum was dilated and irrigated.  
The examiner summarized that the veteran had complaints of 
left eye tearing and that at this time his left punctum and 
duct appeared to be open.  

In June 1994, a VA outpatient record dated in February 1994 
was received, indicating that the veteran was seen on a 
follow-up visit after left inferior punctual dilation and 
irrigation in the previous month.  There was a complaint of 
increased tearing in the left eye.  The lower lid punctum was 
dilated and irrigated.  The assessment was blocked duct, 
opened with dilation and irrigation.  

In June 1994, a medical record dated in May 1994 from the 
Department of Ophthalmology at the University of Kansas 
Medical Center was received, indicating that the veteran was 
seen with a complaint of nasolacrimal duct obstruction and 
intermittent epiphora.  An examination revealed the duct of 
the left eye to be patent.  The impression included left 
lacrimal system patent, questionable etiology of left 
epiphora, and questionable puncta stenosis.  

In a statement received in November 1994, the veteran 
maintained that his epiphora condition has existed for 20 
years and that it is a residual of his service connected left 
zygomatic arch fracture with numbness in the facial area and 
tearing.  

On a December 1994 VA examination, there was a complaint of 
increased tearing of the left eye.  Following an eye 
examination, the assessment included multiple eye complaints 
including increased tearing and blocked tear duct by history.  

At an April 1995 hearing at the RO before a hearing officer, 
the veteran testified as to his lacrimal duct problems and 
the treatment for them.  At the hearing an April 1995 medical 
record was received, in which Larry Nussbaum, M.D., indicated 
that he spoke with the veteran and reviewed the bone windows 
of a CT scan of the orbits and sinuses along with another 
doctor.  Dr. Nussbaum felt that the veteran had a problem 
with his lacrimal duct probably related to the trauma in 1968 
when facial bone fracture occurred.  The doctor did not see 
definite wires in the area of the lacrimal duct and noted 
that the veteran's problem may possibly be related to 
scarring from the trauma and surgery.  

In a July 1995 letter, William White, M.D., of the Ophthalmic 
Plastic Surgery Associates, indicated that the veteran had a 
history of tearing from both eyes that has been present since 
1968 when he was involved in an auto accident that caused 
significant facial trauma.  On examination, the veteran 
complained of intermittent tearing in both eyes, that was 
worse on the left side.  His basal tear secretion rates were 
mildly reduced at 8 mm. in the right eye and 6 mm. in the 
left eye during a five minute anesthetized test.  Dr. White 
irrigated through both lower puncta.  Scintigraphy reports 
brought in by the veteran indicated that in June he had a 
partial nasolacrimal duct obstruction on both sides that was 
more marked on the right side than the left and that in July 
there was a study performed that showed the left side had no 
flow.  Dr. White opined that the veteran had bilateral 
incomplete nasolacrimal duct obstructions that were more 
symptomatic on the left side than the right side.  

On an October 1995 VA examination, there was a complaint of 
dry eyes.  After a review of the veteran's medical record, 
the examiner opined that the veteran had a history of chronic 
intermittent epiphora as a result of partial nasal lacrimal 
duct obstruction.  The tear, by history, began following the 
accident that caused facial trauma.  

In a November 1995 letter, Dr. White opined that the 
veteran's lacrimal outflow problem was induced by the facial 
trauma.  The doctor noted that either the veteran's acquired 
problem with his nasal anatomy from his accident or his 
facial fracture themselves could have contributed 
significantly to his lacrimal outflow obstruction.  In a 
January 1996 letter, Dr. White indicated that the veteran 
underwent bilateral nasolacrimal duct intubations in that 
month to treat bilateral nasolacrimal duct obstructions.  The 
intraoperative finding of several blockages on both ducts was 
entirely consistent with the veteran's history of mid-facial 
trauma and chronic tearing as he has had since his auto 
accident in service.  

In a February 1996 rating decision, the RO granted a 
temporary total evaluation due to surgical treatment for a 
service connected condition requiring convalescence, under 
38 C.F.R. § 4.30.  The benefits were granted on the basis of 
the veteran's bilateral nasolacrimal duct intubation in 
January 1996 to treat bilateral nasolacrimal duct 
obstructions.  

In an October 1996 letter, Dr. White noted that the veteran 
had extensive bony disruption in his mid-face that required 
operative intervention and that the fractures he incurred 
could very likely have caused his present lacrimal 
obstruction.  

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  

The veteran contends that his epiphora condition has existed 
since his auto accident in service and that his tearing is a 
residual of his service connected left zygomatic arch 
fracture.  After reviewing the evidence, the Board concludes 
that the veteran currently has epiphora which is traceable to 
facial trauma in service.  There are several medical opinions 
linking a finding of a nasolacrimal duct obstruction with 
tearing symptoms to the veteran's inservice auto accident 
when he sustained facial fractures.  In April 1995, Dr. 
Nussbaum felt that the veteran had a problem with his 
lacrimal duct probably related to the trauma in 1968 when 
facial bone fracture had occurred.  In October 1995, a VA 
examiner opined that the veteran had a history of chronic 
intermittent epiphora as a result of partial nasal lacrimal 
duct obstruction.  
In November 1995, Dr. White opined that the veteran's 
lacrimal outflow problem was induced by facial trauma.  In 
January 1996, Dr. White indicated that the veteran underwent 
bilateral nasolacrimal duct intubations to treat bilateral 
nasolacrimal duct obstructions and that an intraoperative 
finding of several blockages on both ducts was entirely 
consistent with the veteran's history of mid-facial trauma 
and chronic tearing as he has had since his auto accident in 
service.  Finally, in October 1996 Dr. White noted that the 
veteran's facial fractures could very likely have caused his 
present lacrimal obstruction.  There is no other medical 
evidence of record pertaining to the etiology of the 
veteran's epiphora.  Thus, the Board concludes that the 
evidence of record supports the claim for entitlement to 
service connection for epiphora.  


B.  Diplopia

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see also Carbino v. Gober, 10 Vet. App. 507 
(1997).  To sustain a well grounded claim, the claimant must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In this case, the veteran contends that he has diplopia which 
was associated with a blocked tear duct caused by facial 
trauma in service.  The medical evidence shows that he was 
diagnosed with diplopia on several occasions by VA and 
private medical specialists.  Most recently on a June 1996 VA 
examination, the veteran's diagnosis was diplopic vision 
which was correlated with his lacrimal duct obstruction.  As 
noted above regarding the issue of epiphora, the veteran's 
lacrimal duct obstruction was determined to be etiologically 
related to an auto accident in service.  The VA report 
represents competent medical evidence showing a relationship 
between a current diagnosis of diplopia and service.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.

II.  Initial Rating Claim

Initially, it is noted that the veteran's initial rating 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  The Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

It should be noted that while the condition in issue may be 
evaluated under any of several diagnoses, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

Deviated Septum

On an October 1992 VA examination, the veteran complained of 
left-sided nasal obstruction which was alleviated by 
lateralizing the left facial skin.  On examination, the nasal 
cavity showed a very slight left anterior septal deflection 
with a narrowed airway on the left.  The right airway was 
open.  The impression included left nasal obstruction with 
slight left septal deviation but no external nasal deformity.  

In August 1995, a letter dated in July 1995 from William 
White, M.D., of Ophthalmic Plastic Surgery Associates, was 
received.  Dr. White indicated that he examined the veteran 
and reviewed a CT scan brought by the veteran.  The CT scan 
reportedly revealed a markedly deviated septum with a spur 
deviated to the left of the midline.  In another letter dated 
in August 1995, Dr. White indicated that the veteran had been 
seen at the VA for evaluation of his markedly deviated 
septum.  

A September 1995 VA hospital record indicates that the 
veteran underwent a septoplasty and turbinate cauterization.  
It was noted that a CT scan had showed a significant left 
septal deflection.  Prior to the septoplasty, an examination 
revealed a left nasal swing and inferior bone spur on the 
left.  

In a January 1996 letter, Thomas Sanford, M.D., of the 
University of Kansas Medical Center, indicated that the 
veteran underwent a septoplasty in September 1995 and that at 
the time of the surgery he was found to have a marked septal 
deviation with septal scarring.  

VA outpatient records dated in September 1995 and January 
1996 show that the veteran was diagnosed with left nasal 
septal defect and that he subsequently underwent septoplasty.  
On a follow-up visit in January 1996, an examination revealed 
that the veteran's septum was straight and well-healed.  

On a June 1996 VA examination, the veteran's external nose 
and nasal vestibule were within normal limits.  Of the right 
and left nasal cavities, the examination was within normal 
limits except for a slight relative narrowing of the left 
nares versus the right.  The diagnoses included deviated 
septum.  

In a July 1996 rating decision, the RO granted the veteran's 
claim for service connection for deviated septum and assigned 
a noncompensable evaluation, effective from August 11, 1995, 
the date of receipt of his claim.  

In a letter received in August 1996, the veteran's 
representative indicated that the veteran has significant 
difficulty in breathing.  

In a letter received in September 1996, the veteran indicated 
that he was unsure if his breathing difficulty associated 
with the deviated septum was the result of the septoplasty.  
He suggested that it was the result of inservice trauma that 
damaged his sinuses.  

On a November 1996 VA examination, the veteran questioned 
whether his sinusitis was a result of an existing residual of 
his deviated nasal septum.  On examination, the nasal septum 
was straight with no impingement on or in the sinus ostia nor 
of the nasolacrimal duct ostia on the left side.  A CT scan 
was essentially unchanged from a previous CT scan in April 
1995, except for evidence of the septal surgery changes and 
straightening of the septum.  The diagnoses included status 
post septoplasty.  

In a July 1997 rating decision, the RO assigned a temporary 
total disability rating for the veteran's deviated septum, 
effective from September 5, 1995 through October 1995, on the 
basis of 38 C.F.R. § 4.30 for surgery necessitating 
convalescence.  Effective November 1, 1995, the RO assigned a 
noncompensable evaluation.

Under the applicable regulations, traumatic deflection of the 
nasal septum with only slight symptoms warrants a 
noncompensable evaluation.  Traumatic deflection of the nasal 
septum with marked interference with breathing space warrants 
a 10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996).  

The Board notes that, since the RO's rating decision in July 
1996, the regulations pertaining to rating diseases of the 
nose and throat were revised effective October 7, 1996.  The 
Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the revised regulations, traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (effective from October 7, 1996).  

The veteran claims that he had breathing difficulty 
associated with the deviated septum and that a compensable 
rating was warranted.  In order to meet the criteria for a 10 
percent rating under the old Diagnostic Code 6502, the 
veteran would have to show traumatic deflection of the nasal 
septum with marked interference with breathing space.  The 
Board finds that the private and VA medical evidence 
demonstrates that prior to the veteran's septoplasty in 
September 1995 his deviated septum presented a marked 
obstruction for a 10 percent rating under the old code.  Dr. 
White twice remarked in August 1995 that the veteran had a 
markedly deviated septum with a spur deviated to the left of 
the midline.  Moreover, VA hospital records indicate that 
prior to surgery the veteran had a significant left septal 
deflection.  In light of these clinical findings, the Board 
concludes that for the period of August 11, 1995 through 
September 4, 1995, a 10 percent rating is warranted for the 
veteran's deviated septum under the old Code 6502.  

The veteran's service connected disability was granted a 
temporary total evaluation for the period of September 5, 
1995 through October 1995 on the basis of convalescence from 
septoplasty performed in September 1995.  The Board has 
reviewed the evidence of record following the veteran's 
septoplasty and finds that a noncompensable evaluation is 
warranted beginning November 1, 1995.  Despite the veteran's 
contentions of breathing difficulty following surgery, the 
medical evidence does not show that his deviated septum 
contributed to marked interference with breathing space as is 
required under old Code 6502.  That is, a January 1996 
outpatient record shows that his septum was straight and 
well-healed.  Moreover, on a June 1996 VA examination, the 
veteran's nasal vestibule was within normal limits and his 
nasal cavities were within normal limits except for a slight 
relative narrowing of the left nares versus the right.  The 
rating criteria was revised effective in October 1996 so that 
both old and new codes become applicable from the effective 
date.  However, the medical evidence still does not reflect 
deflection of the nasal septum with marked interference with 
breathing space, or a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
for a 10 percent rating.  The November 1996 VA examination 
revealed that the veteran's nasal septum was straight with no 
impingement on or in the sinus ostia nor of the nasolacrimal 
duct ostia on the left side.  

In short, the medical evidence of record supports the 
veteran's claim for a 10 percent rating effective from August 
11, 1995, the effective date of the grant of service 
connection, through September 4, 1995, the day prior to the 
effective date of a temporary total disability rating on the 
basis of 38 C.F.R. § 4.30 for surgery necessitating 
convalescence.  However, effective from November 1, 1995, the 
veteran's service connected condition had in fact improved 
and the medical evidence did not demonstrate either traumatic 
deflection of the nasal septum with marked interference with 
breathing space for a 10 percent evaluation under the old 
Code 6502 or traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side for a 10 percent evaluation 
under the revised Code 6502.  

III.  Earlier Effective Date Claim

In June 1971, the veteran's claim for entitlement to service 
connection for conditions of the right ankle, left foot, and 
"face and head" was received by the Portland, Oregon 
Regional Office.  In that same month, VA examinations were 
scheduled for August 27, 1971 to assess disabilities of the 
ankle and foot and facial fractures.  A notice to report for 
these examinations was issued on August 16, 1971 to the 
veteran at a Portland, Oregon address.  On August 26, 1971, 
the veteran's reply was received by the Portland RO, 
indicating that he was presently located at an address in 
West Chicago, Illinois but was "momentarily waiting for a 
work notice so as to return to the Oregon area."  The 
veteran added that he was expecting this notice within the 
next two months, and he stated that an "examination at that 
time [emphasis veteran's] would be more appropriate at this 
time."  

By letter dated September 13, 1971, the Portland RO 
acknowledged receipt of the veteran's statement requesting 
postponement of his recently scheduled examination.  The RO 
informed the veteran that no further action would be taken on 
his claim for disability benefits until he notified it by 
written communication that he was able to report for an 
examination.  The RO stated that upon receipt of such 
notification, the examination would be rescheduled and his 
claim would be considered when the examination was completed.  
The RO's letter was sent to the West Chicago, Illinois 
address provided earlier by the veteran, and it was not 
returned as undeliverable. 

On VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated in 
September 1972, it was noted that the veteran alleged trauma 
from April to June 1968 at Ft. Jackson, South Carolina.  The 
form noted that the date of the veteran's application was in 
September 1972 and that he was eligible for dental benefits 
as seen in an attached copy of a rating sheet.  The veteran's 
address was still indicated to be his West Chicago, Illinois 
address.

In December 1974, the veteran submitted a VA form declaring 
his marriage status and a copy of his marriage certificate.  

On June 26, 1989, the veteran submitted a claim for 
entitlement to service connection for broken bones in the 
face, legs, and feet, with loss of multiple teeth.  The 
veteran indicated that his situation was an ongoing one that 
began in April 1968.  He stated that his ankle had never 
healed properly and that the broken bones in his feet had not 
been aligned correctly at the time they were set.  He stated 
that he was told that it would take 10-20 years for things to 
"settle down" in order to determine the true extent of his 
injuries.  

In a September 1989 rating decision, the RO awarded service 
connection for residuals of a right medial malleolus 
fracture; residuals of fractures of the second, third, and 
fourth metatarsals of the left foot; and residuals of a 
fracture of the mandible, effective from June 26, 1989.

In an April 1990 statement, the veteran desired to file for 
an earlier effective date for all his service connected 
disabilities, stating that he originally filed a claim for 
disabilities in 1971 when he lived in West Chicago, Illinois 
at the same address for over eight consecutive years.  He 
claimed that he was never notified to appear for a 
compensation and pension examination nor was he ever notified 
of any decision.  

In a July 1990 rating decision, the RO awarded service 
connection for residuals of a fracture of the left zygomatic 
arch with facial area numbness and tearing, effective from 
June 26, 1989.  The RO also denied the veteran's claim for an 
earlier effective date for the grant of service connection on 
the basis that the veteran had previously been notified to 
contact VA when he was ready to proceed with his claim for 
service connection but did not until 1989.  

In a letter received in June 1994, the veteran expressed his 
disagreement with the RO's July 1990 decision, indicating 
that his disabilities should be service connected from the 
day following his date of discharge from service.  He 
contended that the records prove that he had complied with 
all examination requests by VA over the years in a timely 
manner.  He stated that records showed that he returned to 
the VA hospital in Chicago, Illinois in 1972 at the latest 
and requested that his dental condition and all other primary 
known conditions be evaluated and recorded for future 
treatment.  He maintained that he went to the VA hospital in 
Chicago on several occasions, to include the dental 
department, before he was issued various VA documents 
attached to his letter.  These documents include a dental 
record dated in September 1970 authorizing treatment 
beginning in October 1970, an authorization for dental 
service dated in September 1972 by VA's Westside Hospital in 
Chicago, and an authorization to report to a licensed 
dentist/voucher for mileage allowance dated in September 
1972.  

In a statement of the case issued to the veteran in October 
1994, the RO denied the veteran's claim for an effective date 
prior to June 26, 1989 for the grant of service connection 
for his several disabilities, indicating that the veteran 
essentially abandoned his claim for service connection after 
he was notified to inform VA when he was able to report for 
an examination.  

In a statement received in November 1994, the veteran 
indicated that he initiated his claims process in July 1970, 
soon after discharge from service, and not in June 1971.  He 
stated that he had reported to the VA hospital in Portland, 
Oregon, as advised by service medical personnel.  The veteran 
submitted copies of dental records showing treatment in 
September and October 1970 and a copy of a VA letter dated in 
November 1972 acknowledging the veteran's application for 
outpatient dental care.  The veteran claimed that these 
records indicate that he never abandoned his claim for 
medical care and in fact pursued his claim diligently over 
the years.    

At an April 1995 hearing at the RO before a hearing officer, 
the veteran testified that he had numerous contacts with VA 
in 1972, 1974, 1984, and 1985, when he submitted marriage 
certificates and reported for dental examinations when 
directed by VA; that he had contacted VA concerning all 
issues, including his feet, ankle, and face; and that he did 
in fact inform VA that he would be moving in 1971 but 
thereafter reported to the Chicago VA hospital and had his 
lower extremities and teeth examined.  The veteran's 
representative argued that the veteran's contact with the 
Chicago VA hospital should have been accepted by the RO that 
he was willing to report for an examination.  

In a statement received in August 1995, the veteran indicated 
that the record does not show that he requested a delay or 
refused to report to an examination.  He reiterated that his 
original claim for benefits was filed with the Portland, 
Oregon RO in July 1970, directly after service, and that he 
pursued his claim in 1972.  He denied that he ever abandoned 
his claim.  He alleged that the records of his treatment at 
VA during the 1970s have either been lost or misplaced.  With 
his statement, the veteran submitted copies of VA records 
indicating that he had submitted a claim for benefits in July 
1970 pertaining to his teeth.

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  For an 
award of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

At the time that the veteran's original claim for service 
connection in 1971 was processed, the regulations provided 
that where evidence requested in connection with an original 
claim is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (1971).  Where the veteran fails without adequate 
reason to respond to an order to report for Veterans 
Administration examination within 1 year from the date of 
request and payments have been discontinued, the claim for 
such benefits will be considered abandoned.  38 C.F.R. 
§ 3.158(b) (1971).  

The regulations also provided that every person applying for 
or in receipt of compensation or pension shall submit to 
examinations, including periods of hospital observation, when 
required by the Veterans Administration under Veterans 
Administration regulations or other proper authority.  
38 C.F.R. § 3.329 (1971).  Such examinations are authorized 
when there is evidence indicating the reasonable probability 
of a valid claim for disability compensation, but a claim may 
be rated initially on the records of the service department 
if it is filed within 6 months from date of separation 
38 C.F.R. § 3.326(a) and (e) (1971).  At least one 
examination is required in every case in which compensation 
benefits are awarded.  38 C.F.R. § 3.327(b) (1971).

When a veteran without adequate reason fails to report for 
Veterans Administration examination, including periods of 
hospital observation requested for pension or compensation 
purposes, the awards to the veteran and any dependents will 
be discontinued...effective date of last payment.  38 C.F.R. 
§ 3.655(a) (1971).  If the claim was abandoned, and the 
veteran subsequently states that he is willing to report for 
examination, benefits may be paid from the date of receipt of 
the new claim if he reports for such examination within 1 
year from date of notice to report.  38 C.F.R. § 3.655(f) 
(1971).  

In this case, the RO in September 1989 and July 1990 awarded 
the veteran service connection for residuals of a right 
medial malleolus fracture; residuals of fractures of the 
second, third, and fourth metatarsals of the left foot; 
residuals of a fracture of the mandible; and residuals of a 
fracture of the left zygomatic arch with facial area numbness 
and tearing, effective from June 26, 1989, the date he filed 
a claim.  The veteran contends that the effective date of the 
grant of service connection should instead be the day 
following discharge from service in 1970.  He has strenuously 
asserted that, contrary to the statements of the RO that he 
essentially abandoned his claim in 1971, he remained in 
contact with VA and reported for examinations as directed 
throughout the years beginning in 1970.  The veteran 
submitted copies of treatment records to show that he 
maintained such ongoing contact.  These records, however, 
pertained to either dental issues or marital status and not 
to disabilities of the right ankle, left foot, face, or head 
which are presently at issue.  

Based on a comprehensive review of the record, the Board 
finds that the effective date for the grant of service 
connection for residuals of a right medial malleolus 
fracture; residuals of fractures of the second, third, and 
fourth metatarsals of the left foot; residuals of a fracture 
of the mandible; and residuals of a fracture of the left 
zygomatic arch with facial area numbness and tearing, was 
properly established on June 26, 1989, the date of receipt of 
the veteran's reopened claim.  Under the cited regulations, 
the effective date of an award based on receipt of an 
original claim for direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  As noted above, the veteran initially filed a claim 
for service connection for disabilities of the right ankle, 
left foot, face, and head in June 1971, within a year of his 
discharge from service.  However, according to the 
regulations (see 38 C.F.R. §§ 3.158 and 3.655) existing at 
the time of his 1971 claim, the veteran abandoned this claim 
when he failed to notify the RO of his willingness to pursue 
his claim by reporting for an examination as to those 
disabilities.  

The evidence shows that in August 1971 the veteran notified 
the Portland RO that he was not prepared to report for the 
scheduled examination in connection with his claim because he 
was living in West Chicago at that time.  The RO responded in 
September 1971 that the veteran must notify it through 
written communication when he was able to report so that an 
examination could be rescheduled and his claim then 
considered.  The record does not show that the veteran ever 
notified any VA regional office of his willingness to report 
for an examination to pursue his claims for service 
connection for disabilities of the right ankle, left foot, 
face, and head.  The veteran did submit records of ongoing 
contacts with the VA beginning in 1970, but none of these 
records pertained to disabilities of the right ankle, left 
foot, face, and head.  In short, he failed to report to a 
required examination in conjunction with his original claim 
for compensation (see 38 C.F.R. §§ 3.326, 3.327, and 3.329 
(1971)).  

The next written communication demonstrating the veteran's 
intention of pursuing his claim for service connection for 
disabilities of the right ankle, left foot, face, and head 
was received by the St. Louis, Missouri RO on June 26, 1989.  
There is no other communication from the veteran from August 
1971 to June 1989 pertaining to his right ankle, left foot, 
face, or head, which can be interpreted as a pursuit of his 
original claim for service connection in 1971 or an 
application to reopen his claim for service connection.  The 
Board notes that in Wamhoff v. Brown, 8 Vet. App. 517 (1996), 
wherein the appellant likewise argued for an effective date 
for his service connected disabilities as of the day after 
his discharge from service despite having failed to report 
for an ordered medical examination at the time of his 
original claim, the Court noted that the appellant's virtual 
disappearance from the process essentially caused his claim 
to be disallowed.  The Court found that the main factors in 
the disallowance included the appellant's failure to report 
for an examination and to follow up on his claim for some ten 
years, and the Court stated that it would be pure speculation 
to assume that the appellant was entitled to receive benefits 
throughout that ten year period.  Id. at 522.  In the instant 
case, there is no objective evidence that the veteran 
followed up on his original claim for nearly 17 years.  

In short, the veteran's original claim for service connection 
in 1971 is considered "abandoned," as that term was defined 
under regulations in existence when that claim was originally 
processed, and the effective date could be no earlier than 
the date of receipt of his new claim in June 1989.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to June 26, 1989 
for the grant of service connection for the following 
disabilities:  residuals of a right medial malleolus fracture 
with fibrous non-union; residuals of fractures of the second, 
third, and fourth metatarsals of the left foot with 
pseudoarthritis; residuals of a fracture of the mandible with 
left temporomandibular joint syndrome; and residuals of a 
fracture of the left zygomatic arch with facial area numbness 
and left eye tearing.


ORDER

Entitlement to service connection for epiphora is granted, 
subject to the regulations governing the payment of monetary 
awards.  

The claim for entitlement to service connection for diplopia 
is well grounded, and to this extent only, the claim is 
granted.  

Entitlement to a 10 percent rating for a deviated septum for 
the period of August 11, 1995 through September 4, 1995 is 
granted, subject to the regulations governing the payment of 
monetary awards.  

Entitlement to a compensable rating for a deviated septum 
effective from November 1, 1995 is denied.  

Entitlement to an earlier effective date for the grant of 
service connection for residuals of a right medial malleolus 
fracture with fibrous non-union; residuals of fractures of 
the second, third, and fourth metatarsals of the left foot 
with pseudoarthritis; residuals of a fracture of the mandible 
with left temporomandibular joint syndrome; and residuals of 
a fracture of the left zygomatic arch with facial area 
numbness and left eye tearing, is denied.


REMAND

Because the claim of entitlement to service connection for 
diplopia is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran underwent a VA examination in October 
1995 to determine the etiology of his eye condition.  In the 
examination report, the examiner reviewed in detail the 
veteran's medical history and record and referred to 
examinations conducted in June 1995 and September 1995 by Dr. 
Kahn and Dr. Lyon, both oculoplastic specialists.  However, 
the veteran's claims folder does not contain the examination 
reports of these doctors.  The RO should obtain these reports 
for the claims folder.

The Board also requests further evidentiary development to 
ensure that all pertinent up-to-date clinical evidence is 
obtained regarding the veteran's claims regarding a right 
medial malleolus fracture, fractures of the left foot, and a 
fracture of the left zygomatic arch.

In the August 1992 remand, the Board directed that the 
veteran undergo VA examinations by specialists in 
orthopedics, podiatry, and otolaryngology, in order to assess 
the degree of severity of the veteran's right ankle, left 
foot, face, and head.  The orthopedist and podiatrist were to 
comment on the degree of functional impairment due to the 
veteran's disabilities and to render opinions as to whether 
traumatic changes of the right ankle, calcium deposits, 
neuromas, and tarsal tunnel syndrome were proximately due to 
or the result of the veteran's service connected right ankle 
and left foot.  However, the VA examination reports in 
September 1992, October 1992, March 1993, and October 1995 do 
not reflect the requested comments and opinions, except for 
the 1993 report which indicated only that it was difficult to 
state whether neuromas might be secondary to any injury in 
service.  Therefore, the veteran should be afforded another 
examination, especially in light of his continuing claim that 
his conditions are increasing in severity over time.  It is 
also noted that on the October 1992 VA examination the 
veteran was diagnosed with bilateral pes planus with 
pronation of both feet to varying degrees.  The veteran 
contends that a rating in excess of 20 percent is warranted 
in part because his pes planus condition is related to his 
service connected disabilities.  A medical opinion should be 
sought as to the relationship, if any, of the pes planus to 
the veteran's service connected right ankle and left foot.  

Moreover, the remand directed that the otolaryngologist 
render an opinion as to the relationship, if any, between the 
veteran's service connected residuals of a fracture of the 
zygomatic arch and any disability of the sinuses.  Although 
the evidence on an October 1992 VA examination did not 
reflect sinusitis, an April 1995 maxillofacial CT scan by VA 
and VA examination reports in June 1996 and November 1996 
reflect findings and a diagnosis of sinusitis.  In light of 
VA records showing a chronic sinus condition and the 
veteran's repeated claims that his chronic sinusitis should 
be evaluated with his zygomatic arch disability, another 
examination is in order for the requested etiologic opinion.  

In regard to the foregoing, the Board recognizes that in 
Stegall v. West, 11 Vet. App. 268 (1998), a precedential 
decision cited for guidance, it was concluded that a remand 
by the Board conferred on the claimant the right to 
compliance with the remand orders and that the Board erred 
when it failed to insure compliance with the dictates of an 
earlier Board remand.  

Lastly, the Board notes that in an August 1995 statement the 
veteran expressed his disagreement with the June 1995 
decision of the RO, granting service connection for tooth 
number 16 due to trauma.  The veteran indicated that he 
should be awarded compensation for teeth that are not 
replaceable.  The RO did not thereafter issue a statement of 
the case (SOC) as to the issue of entitlement to a 
compensable award for service connected tooth number 16.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request him to provide information as to 
where he has received treatment for 
diplopia and disabilities of the right 
ankle, left foot, face, and head since 
1995.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all records of 
treatment relating to the veteran's 
disabilities which have not already been 
received, to include examination reports 
conducted in June 1995 by Dr. Kahn, an 
oculoplastic specialist, and in September 
1995 by Dr. Lyon, an oculoplastic 
specialist, as referenced in an October 
1995 VA examination report.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded VA examinations by specialists 
in orthopedics and podiatry to determine 
the current nature and extent of his 
service connected disabilities of the 
lower extremity, and by specialists in 
otolaryngology and neurology to ascertain 
the current nature and extent of 
disability due to residuals of a fracture 
of the zygomatic arch.  The claims folder 
must be made available to the examiners 
prior to the examinations so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  Such tests as the examiners 
deem necessary should be performed, to 
include x-rays and MRIs.  

a.  In the orthopedic and podiatric 
examinations, the examiners should 
comment on the degree of functional 
impairment due to the veteran's 
disabilities as supported by 
adequate pathology and evidenced by 
the visible behavior of the veteran.  
The examiners should also render 
opinions for the record as to 
whether it is at least as likely as 
not that bilateral pes planus, 
traumatic changes of the right 
ankle, calcium deposits, neuromas, 
and tarsal tunnel syndrome are 
proximately due to or the result of 
the veteran's service connected 
right ankle and/or left foot.  The 
clinical findings and reasons upon 
which the opinions are based should 
be clearly set forth.  

b.  In the otolaryngology 
examination, the examiners should 
describe the degree of functional 
impairment of all residuals of the 
veteran's service connected 
zygomatic arch fracture, to include 
any neurologic impairment.  The 
examiners should also render an 
opinion for the record as to whether 
it is at least as likely as not that 
there is a relationship between the 
veteran's service connected 
residuals of a zygomatic arch 
fracture and any sinus disability.  
The clinical findings and reasons 
upon which the opinion is based 
should be clearly set forth.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims regarding diplopia, 
right ankle, left foot, and zygomatic 
arch.  If the decision is adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case concerning those 
issues.  The RO must also provide the 
veteran with a statement of the case 
concerning the issue of entitlement to a 
compensable award for service connected 
tooth number 16, which contains a 
recitation of the pertinent evidence and 
laws and regulations regarding the 
veteran's compensation claim.  They 
should be afforded the applicable time to 
respond. 

4.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration of the issues of 
diplopia and of disabilities of the right 
ankle, left foot, and zygomatic arch, if 
appropriate.  As for the issue regarding 
tooth number 16, the case should be 
returned to the Board for further 
appellate consideration only if the 
veteran has perfected his appeal with a 
timely filed substantive appeal on that 
issue.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

